         Case 3:20-cv-00136-KGB Document 22 Filed 11/13/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

EUGENE J. COLLINS                                                                    PLAINTIFF

v.                                Case No. 3:20-cv-00136-KGB

CHRIS KELLUMS, Deputy Sheriff,
Craighead County, et al.                                                          DEFENDANTS

                                             NOTICE

       Plaintiff Eugene J. Collins, who is currently an inmate at the Craighead County Detention

Facility, filed a pro se complaint, pursuant to 42 U.S.C. § 1983. The Court received evidence from

Mr. Collins that it cannot keep in the Court file. At Mr. Collins’s request, the Clerk is directed to

return the evidence to Mr. Collins at the Craighead County Detention Facility (Dkt. No. 21).

       So ordered this the 13th day of November, 2020.


                                                      _______________________________
                                                      Kristine G. Baker
                                                      United States District Court Judge
